Citation Nr: 1822137	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected limitation of abduction of the right hip, to include the propriety of the reduced evaluation to 10 percent, effective December 1, 2016.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected right hip strain, trochanteric bursitis, to include the propriety of the reduced evaluation to 0 percent, effective December 1, 2016.

3.  Entitlement to a compensable evaluation for service-connected bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with alcohol abuse.

5.  Entitlement to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his Mother


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and June 2013 rating decisions.

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the St. Louis, Missouri, VA RO.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a left knee disability, irritable bowel syndrome, and chronic fatigue syndrome, and the issues of whether new and material evidence has been submitted sufficient to reopen previously denied claims for service connection for a respiratory condition, to include asthma, sleep apnea, and a dental condition have been raised by the record in a November 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims.

At the October 2017 hearing, the Veteran testified that his right hip disabilities, PTSD, and hearing loss have all increased in severity.  Specifically, the Veteran asserted that his right hip disabilities and hearing loss have worsened in severity since his last pertinent VA examinations, and he suggested that his PTSD may have worsened just recently.  In light of these assertions, the Veteran should be scheduled for new VA examinations to determine the current severity of his service-connected bilateral hearing loss, PTSD, and right hip disabilities. 

Further, upon remand, all outstanding VA treatment records should be associated with the claims file.

As the issue of entitlement to TDIU can be impacted by resolution of the Veteran's increased rating claims being remanded, the Board finds that the issue of entitlement to TDIU must be deferred, as it is inextricably intertwined with the issues being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the Poplar Bluff VA Medical Center (VAMC) and associated outpatient clinics dated December 2017 to the present.  

2. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should discuss the impact of the Veteran's PTSD on his employability.

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  The examiner should discuss the impact of the Veteran's bilateral hearing loss on his employability.

4. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected limitation of abduction of the right hip and his service-connected right hip strain, trochanteric bursitis.  The examiner should discuss the impact of the Veteran's service-connected right hip disabilities on his employability.

5. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






